Citation Nr: 1107861	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-35 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including depression and posttraumatic stress disorder 
(PTSD).   


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 
1975 to January 1978 and in the U.S. Navy from October 1980 to 
December 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Service treatment records for both periods of active service are 
silent for any symptoms, diagnoses, or treatment of a mental 
health disorder. 

Service personnel records showed that the Veteran was a U.S. Navy 
hospital corpsman assigned to U.S. Marine Corps unit in 1990 and 
was deployed to a port area in Saudi Arabia in August 1990 in 
support of Operation Desert Shield.  The Veteran was evacuated 
for medical treatment for a respiratory disorder after one month 
in Southwest Asia prior to the start of Operation Desert Storm.  

In a March 2008 claim for service connection for PTSD, the 
Veteran noted that he received treatment for the disorder from a 
VA clinic starting in March 2007.  The earliest records in the 
claims file of any VA treatment are from August 2007.  A  VA 
psychologist briefly noted the Veteran's symptoms including that 
he continued to experience intrusive, troubling images of body 
bags which triggered feelings of guilt.  The psychologist 
continued diagnoses of PTSD and depression.  

It appears that not all records of VA psychiatric examination and 
treatment have been obtained and added to the claims file.  The 
Veteran reported treatment since March 2007, and the August 2007 
VA psychologist's note was brief and implied an earlier 
assessment.  There are records of frequent encounters with the 
psychologist and staff psychiatrist from August 2007 to September 
2008 but none thereafter.  The Board concludes that this claim 
should not be decided until attempts are made to obtain copies of 
any and all outstanding records of pertinent treatment, 
specifically including records of VA outpatient mental health 
care starting in March 2007 to the present.  38 C.F.R. § 3.159 
(c) (2010).  

As the record showed that the Veteran has been diagnosed with 
depression as well as PTSD, VA must consider whether service 
connection is warranted for depression or any other disorders in 
addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  

For claims that were appealed to the Board but not decided as of 
July 13, 2010, changes to the applicable regulations are in 
effect as follows.  If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304 (f) (3) (2010); 
75 Fed. Reg. 39,843 (Jul. 13, 2010).   "Fear of hostile military 
or terrorist activity" means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Outpatient VA mental health examiners noted the Veteran's reports 
of several post-service marital and family issues.  The examiners 
also noted the Veteran's reports of participating in the 
collection of the remains of service personnel and treating 
injured and dying patients.  The examiners did not clearly 
associate either depression or PTSD with specific traumatic 
events.  Moreover, the Veteran's brief service in the Persian 
Gulf was well before any combat action.  In a November 2008 
statement, the Veteran described several events not previously 
reported to examiners.  The Veteran described one occasion when a 
chemical attack warning alarm sounded requiring the donning of 
protective equipment.  The Veteran did not know if an actual 
attack occurred.  The Veteran reported feelings of guilt for 
being evacuated and not returned to his deployed unit after his 
medical treatment.  He also reported feelings of guilt for 
assisting in the shipment to his unit of an anti-nerve agent drug 
that he believed had not been properly tested.  

The Board concludes that an additional psychiatric examination is 
necessary to determine whether the Veteran's psychiatric problems 
with depression or PTSD are related to any aspect of service 
including the additional events reported by the Veteran in 
November 2008. 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA mental health 
outpatient or inpatient treatment starting 
from March 2007 to the present.  Associate 
any records received with the claims file.  

2.  Schedule the Veteran for a VA mental 
health examination by a psychiatrist or 
doctoral-level psychologist.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's mental health disorders including 
PTSD, depression, and any other diagnosed 
disorder and provide an opinion whether any 
disorder is at least as likely as not (50 
percent or greater possibility) related to 
specific events in service including 
treating injured patients, collecting 
remains, chemical attack warnings, or guilt 
from failure to return to his unit or from 
assisting in the shipment of an anti-nerve 
agent.  The examiner should also comment on 
the impact of any post-service factors or 
events.  

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for service connection for an 
acquired psychiatric disorder including 
PTSD and depression.  If any benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


